DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on March 8, 2022 is acknowledged.  The traversal is on the ground(s) that claims 21-22 should not be separated from claim 20 because claims 21-22 are dependents of claim 20.  Applicant further argues that the search of the limitations of 21-22 would not require more than a text-based searching algorithm.  This is not found persuasive because Claim 20 is directed to a composition.  The preamble is not given weight in claims that are directed to the composition per se. These compositions may be found in multiple art areas.  Therefore, a method requiring the composition would only be found in prior art wherein there is an IC engine and a particulate filter.  The search for the composition does not require the same search areas as for the methods.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 18 and 19 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim1 is rejected because there is no antecedent support for “the channels”
 	Claim 6 has no antecedent support in claim 1 for “the end-plugs of the channels of the monolithic filter”.
 	Claim 7 has no antecedent support in claim 4 for “the end-plugs of the channels of the monolithic filter”.
 	Claim 18 is rejected because it is a dependent of two claims.  The claim is not written in multiple dependent form.
 	Claim 19 should read –A commissioned particulate filter--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017201171 (appears on the PTO-1449).
 	WO teaches particulate filters and methods of filtering particulate from a fluid stream.  The disclosure relates to porous ceramic filters for removing particulates from engine exhaust streams (see para 0002).  The system of WO comprises a fuel source comprising at least one fuel additive, a fuel burner in fluid connection with the fuel source; and a porous ceramic structure in a fluid connection with the fuel burner, wherein an exhaust stream comprising particulate matter from the fuel burner is configured to pass through the porous ceramic structure, wherein the at least one fuel additive comprises at least one inorganic component that produces ash upon combustion (see para 0004;0044;0055).  The fuel source may be gasoline or diesel.  The fuel additive comprises at least one metal containing inorganic component (teaches oxides).  Prior to deposition of ash on the structure, the initial ash concentration may be 0 mg/l or clean (see para 0005; 0006; 0081).
 	The porous ceramic structure may represent a flow-through monolith structure.  The monolith may or may not include end-plugs (see para 0026-0032).  WO teaches the use of iron oxide and cerium oxide in isoparaffinic solvent (see para 0039).
 	The porous ceramic structure may be pre-conditioned prior to installation in a vehicle (see para 0045).  Fig 3 depicts a passenger vehicle, such as a car or truck.  It is also possible that the particulate filtration system include commercial vehicles, trains, boats, planes, etc. (see para 0046).  WO meets the limitations of the claims other than the differences that are set forth below.
 	WO does not exemplify depositing the metal oxide particles onto surfaces of the channels of the filter.  However, it would have been obvious to one of ordinary skill in the art to use such particles on the filter because WO teaches various metals may be used and that the oxide of these metals may be used in the process. 
 	WO does not specifically teach that the engine or vehicle is powered by a hybrid power source.  However, no unobviousness is seen in this difference because WO teaches that all passenger vehicle may be used and that this general teaching would encompass a hybrid powered engine.
 	WO does not specifically teach the total deposition of metal oxide on the channels of the particulate filter is in the range of 0.5 to 4 g of metal oxide per liter of particulate filter gaseous capacity.  However, WO teaches that the filter has at least about 10mg/l to 50 mg/l of ash is formed on the structure.  This teaching suggests total deposition of metal oxide on the channels of the particulate filter is in the range of 0.5 to 4 g of metal oxide per liter of particulate filter gaseous capacity.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is  considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17126637/20220507